Citation Nr: 0800450	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Walter J. Downing, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that
denied the veteran's claim for service connection for a lung 
disability, to include as due to asbestos exposure.  In May 
2006, the veteran testified before the Board.    

In June 2006, the Board denied the veteran's claim for 
service connection for a lung disability, to include as due 
to asbestos exposure.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, a 
September 2007 Order of the Court vacated the Board decision 
and remanded the claim for readjudication in accordance with 
the Joint Motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran was first diagnosed with a lung disability in 
1998.  An x-ray showed interstitial lung disease, pleural 
thickening/pleural plaques consistent with asbestos exposure, 
and parenchymal abnormalities consistent with pneumoconiosis.  
On VA examination in January 2004, the examiner diagnosed the 
veteran with chronic obstructive pulmonary disease with no 
evidence of asbestosis.  However, the examiner did not have 
the benefit of reviewing the veteran's claim file because it 
was not available for review at that time.  In forming his 
opinion, it remains unclear whether the examiner was able to 
review a recent x-ray of the veteran's chest or whether he 
was aware of the April 1998 x-ray and interstitial lung 
disease diagnosis.  The Board finds that the January 2004 VA 
examination is inadequate because the veteran's claim file 
was not available for review, and that an additional 
examination and opinion addressing the question of the 
etiology of the veteran's current lung disability is 
necessary in order to fairly decide the merits of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
pulmonary examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current lung disability is 
etiologically related to active 
service, including any asbestos 
exposure during service.  If necessary, 
the examiner should reconcile the 
opinion with other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report must note that review.

2.  Then, readjudicate the claim for 
service connection for a lung 
disability, to include as due to 
asbestos exposure.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

